996 So. 2d 258 (2008)
Jermaine HANSFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0409.
District Court of Appeal of Florida, First District.
December 16, 2008.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Notwithstanding that it cited Florida Rule of Criminal Procedure 3.170(f), appellant's motion to withdraw his plea stated that the plea had not been voluntary because defense counsel had "indicated to defendant that this case could be sealed at a later date," but he recently learned that his case cannot be sealed because he had been adjudicated guilty. The circuit court summarily denied the motion, finding that appellant's "sentence was the result of a valid plea agreement."
The circuit court should have treated appellant's motion as a motion for post-conviction relief pursuant to Rule 3.850 and, because the record does not conclusively refute the claim that the plea was involuntary because trial counsel misadvised appellant, the circuit court should have granted appellant an evidentiary hearing.
*259 The circuit court's order summarily denying the motion to withdraw plea is REVERSED and the case is REMANDED to the circuit court for an evidentiary hearing on the claim therein.
BARFIELD, DAVIS, and HAWKES, JJ., concur.